



AKORN, INC. 2017 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT (NON-EMPLOYEE DIRECTOR)
This Restricted Stock Unit Award Agreement (this “Award Agreement”) is made and
effective as of [DATE] (the “Date of Grant”) between Akorn, Inc. (the “Company”)
and [FIRST NAME — LAST NAME] (the “Participant”), pursuant and subject to the
provisions of the Akorn, Inc. 2017 Omnibus Incentive Compensation Plan (the
“Plan”). Any capitalized term not otherwise defined herein shall have the
meaning ascribed thereto in the Plan. Reference is made to that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of April 24,
2017, among the Company, Fresenius Kabi AG, a German stock corporation, Quercus
Acquisition, Inc., a Louisiana corporation and a wholly owned subsidiary of
Parent (“Merger Sub”) and, solely for purposes of Article VIII thereof,
Fresenius SE & Co. KGaA, a German partnership limited by shares.
1.Award of Restricted Stock Units. Pursuant to the provisions of the Plan and
this Award Agreement, the Company shall and hereby does award to the Participant
on the Date of Grant [TOTAL NUMBER OF RESTRICTED STOCK UNITS GRANTED] restricted
stock units (the “Restricted Stock Units”), subject to the terms and conditions
of this Award Agreement and the Plan.
2.    Vesting Schedule. The Restricted Stock Units are subject to forfeiture as
of the Date of Grant and shall vest and cease to be forfeitable in installments
on the applicable date for such installment as set forth below (each such date,
a “Normal Vesting Date”), in each case subject to the Participant’s continued
service with the Company through the applicable Normal Vesting Date. For
purposes of this Award Agreement, except as otherwise provided in Section 17 or
as otherwise determined by the Committee, the Participant’s service with the
Company shall be deemed to continue so long as the Participant is employed by,
or is otherwise providing services as a director, officer or consultant to, the
Company or any of its Subsidiaries or Affiliates.
Normal Vesting Date
Number of Restricted Stock Units
[VEST DATE PERIOD1
NUMBER OF UNITS PERIOD1]
 
 
[VEST DATE PERIOD2
NUMBER OF UNITS PERIOD2]
 
 
[VEST DATE PERIOD3
NUMBER OF UNITS PERIOD3]
 
 
[VEST DATE PERIOD4
NUMBER OF UNITS PERIOD4]



Subject to Section 3, any unvested Restricted Stock Units shall immediately and
automatically terminate and be forfeited as of the date of the Participant’s
termination of service with the Company for any reason or as of the date of the
Participant’s death or Disability, in each case prior to the applicable Normal
Vesting Date set forth above. For purposes of this Award Agreement, “Disability”
means total and permanent disability as defined in Section 22(e)(3) of the Code.
3.    Change of Control.
(a)    In the event of a Change of Control, unless provision is made in
connection with the Change of Control for (1) assumption of the Restricted Stock
Units or (2) substitution for the Restricted Stock Units of new awards covering
stock of a successor corporation or its “parent corporation” (as defined in
Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares underlying the Restricted Stock Units, all unvested Restricted
Stock Units shall automatically vest as of immediately prior to such Change of
Control and shall be settled in accordance with Section 5; provided that in the
event of the consummation of the Merger (as defined in the Merger Agreement),
all unvested Restricted Stock Units shall automatically be converted into an
unvested award representing the opportunity to receive cash payments as
described in Sections 2.03(c) and 2.04 of the Merger Agreement (the Restricted
Stock Units as so converted, the “Converted Award”).
(b)    In the event the Restricted Stock Units are assumed or substituted by the
successor company or its Affiliate in connection with a Change of Control or
converted into the Converted Award in each case as described in clause (a) of
this Section 3, if the Participant’s service with the Company is terminated for
any reason following the Change of Control (including, for the avoidance of
doubt, the termination of the Participant’s service with the Company that shall
occur in connection with the consummation of the Merger), all unvested
Restricted Stock Units (or the Converted Award, as applicable) shall
automatically vest immediately prior to such termination and shall be settled in
accordance with Section 5.
4.    Vesting Date. The “Vesting Date” means the date that a Restricted Stock
Unit (or the Converted Award, as applicable) is no longer subject to forfeiture
and is vested in accordance with Section 2 or Section 3, as applicable.
5.    Settlement. Each Restricted Stock Unit represents the right to receive one
Share on the applicable Vesting Date. The Participant shall have no right to
settlement of any such Restricted Stock Units prior to the applicable Vesting
Date. Prior to payment of any vested Restricted Stock Unit, such Restricted
Stock Unit shall represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. Any Restricted Stock Units
that vest in accordance with Section 2 or Section 3 (as applicable) shall be
paid to the Participant in whole Shares. Such vested Restricted Stock Units
shall be paid in whole Shares (or in cash, in the case of the Converted Award)
as soon as practicable after vesting, but in no event later than sixty days
following the Vesting Date. In no event shall the Participant be permitted,
directly or indirectly, to specify the taxable year of the payment of any
Restricted Stock Units (or the Converted Award, as applicable) payable under
this Award Agreement. The payment of Shares (or cash, in the case of the
Converted Award) pursuant to this Award Agreement shall in all cases be paid at
a time or in a manner that is exempt from, or complies with, Section 409A.
6.    Participant Acknowledgments. By executing this Award Agreement, the
Participant acknowledges and agrees as follows:
(a)    The Company is not providing the Participant with advice, warranties or
representations regarding any of the legal or tax effects to the Participant
with respect to this Award Agreement and the Participant shall be responsible
for all taxes incurred by the Participant in connection with the grant, vesting
or settlement of the Restricted Stock Units.
(b)    The Participant acknowledges that he or she is (1) familiar with the
terms of the grant made to him or her under this Award Agreement and the Plan,
(2) has been encouraged by the Company to discuss the grant and the Plan with
his or her own legal and tax advisers, and (3) agrees to be bound by the terms
of the grant and the Plan.
7.    Rights as Stockholder. None of the Participant or holder or beneficiary of
the Restricted Stock Units shall have any rights as a stockholder with respect
to any Shares to be distributed under this Award Agreement until he or she has
become the holder of such Shares, at which point the Participant shall have all
the rights of a stockholder of the Company, including with respect to voting
such Shares and receipt of dividends and distributions on such Shares. In no
event shall the Participant be entitled to receive dividends or dividend
equivalents with respect to any Shares deliverable under this Award Agreement
prior to the vesting and settlement of the Restricted Stock Units (or the
Converted Award, as applicable).
8.    Transferability; Successors and Assigns. During the Participant’s
lifetime, prior to the applicable Vesting Date, no Restricted Stock Unit (or any
rights and obligations related thereto) may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that, (a) the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance and (b) the Board or the Committee may permit further
transferability, on a general or specific basis, and may impose conditions and
limitations on any permitted transferability. Notwithstanding the foregoing, in
no event shall the Restricted Stock Units (or the Converted Award, as
applicable) be transferred to a third party for value unless such transfer is
specifically approved by the Committee. All terms and conditions of the Plan and
the Award Agreement shall be binding upon any permitted successors and assigns.
9.    Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given on the second
business day following the date mailed by United States Mail, postage prepaid,
to the parties or their assignees at the following addresses, or at such other
address as shall be given in writing by either party to the other:
Company:
Human Resources Department

cc: Legal Department Akorn, Inc.
1925 West Field Court Suite #300
Lake Forest, Illinois 60045
Participant:    [FIRST NAME — LAST NAME]
[ADDRESS LINE]
[CITY, STATE ZIP CODE]
10.    Choice of Law and Venue. The Plan and this Award Agreement and all
questions relating to its validity, interpretation, performance and enforcement
shall be governed by and construed in accordance with the laws of the State of
Illinois, without giving effect to the conflict of laws provisions thereof. Any
legal proceeding arising out of this Award Agreement shall be brought only in a
state or Federal court of competent jurisdiction located in Chicago, Illinois.
11.    Amendment. Except as otherwise set forth in the Plan, this Award
Agreement may be amended or modified only by the written agreement of the
parties hereto.
12.    Entire Agreement. The Plan and this Award Agreement and the other
documents delivered hereunder (if any) constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supersedes all prior agreements, understandings, inducements
or conditions, express or implied, oral or written, relating to the subject
matter hereof, except as herein contained. The express terms of the Plan and
this Award Agreement control and supersede any course of performance or usage of
trade inconsistent with any of the terms hereof.
13.    Attorneys’ Fees. If any legal action is necessary to enforce the terms of
this Award Agreement, the prevailing party shall be entitled to recover, in
addition to other amounts to which the prevailing party may be entitled, actual
attorneys’ fees and costs.
14.    Severability. If any provision of this Award Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person, or would disqualify this Award Agreement under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Award Agreement, such provision shall be construed or deemed
stricken as to such jurisdiction or Person and the remainder of this Award
Agreement shall remain in full force and effect.
15.    Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. Signatures by facsimile and other
electronic means shall be valid and enforceable.
16.    Additional Conditions to Issuance of Shares. The vesting of the
Restricted Stock Units and the issuance and transfer of Shares shall be subject
to compliance by the Company and the Participant with all applicable
requirements of Federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed.
No Shares shall be issued pursuant to this Award Agreement unless and until any
then applicable requirements of Federal or state laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel. The Participant understands that the Company is under no obligation to
register the Shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance. If at any
time the Company shall determine, in its sole discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state or Federal law, the tax code and related regulations
or the consent or approval of any governmental regulatory authority is necessary
or desirable as a condition to the issuance of Shares to the Participant (or his
or her estate) hereunder, such issuance shall not occur unless and until such
listing, registration, qualification, rule compliance, consent or approval shall
have been completed, effected or obtained free of any conditions not acceptable
to the Company. Where the Company determines that the delivery of the payment of
any Shares will violate U.S. Federal securities laws or any other applicable
securities or exchange control laws, the Company shall defer delivery until the
earliest date on which the Company reasonably concludes, in its sole discretion,
that the delivery of such Shares will no longer cause such violation. The
Company shall make all reasonable efforts to meet the requirements of any such
Federal or state law or securities exchange and to obtain any such consent or
approval of any such governmental authority or securities exchange.
17.    Section 409A.
(a)    It is intended that the Restricted Stock Units granted pursuant to this
Award Agreement comply with, or are exempt from, Section 409A of the Code, and
all provisions of the Award Agreement shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code.
(b)    If, at the time of the Participant’s separation from service (within the
meaning of Section 409A of the Code), (1) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (2)
the Company makes a good faith determination that an amount payable pursuant to
this Award Agreement constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period. Such
amount shall be paid without interest, unless otherwise determined by the
Committee, in its sole discretion.
(c)    Notwithstanding any provision of the Plan or this Award Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Award Agreement as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
the Participant shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on the Participant or for the
Participant’s account in connection with this Award Agreement (including any
taxes and penalties under Section 409A of the Code), and neither the Company nor
any of its Affiliates shall have any obligation to indemnify or otherwise hold
the Participant harmless from any or all of such taxes or penalties.
(d)    Each payment payable under this Award Agreement is intended to constitute
a separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
ACCEPTANCE AND ACKNOWLEDGMENT
I, [FIRST NAME — LAST NAME] a resident of the State of [STATE], accept the
Restricted Stock Unit Award awarded described in this Award Agreement and in the
Plan, and acknowledge receipt of a copy of the Plan and this Award Agreement. I
further acknowledge that I have read the Plan and Award Agreement carefully, I
fully understand their contents, and I agree to be bound by the same.




[[NYCORP:3651570v6:3278W: 05/01/2017--04:43 PM]]